DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/19/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  It is further noted that none of the cited Foreign Patent Documents nor the Non-Patent Literature Documents that were listed on the IDS were submitted with the instant application.

Drawings
The drawings are objected to because in FIG. 6, reference character 360 is not indicating which part it is referencing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 6 calls out reference character 550 which is not mentioned in the initially filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:



The term "thin covering skin" in claim 5 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "thin covering skins" in claim 21 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, claims 22-25 are rejected because they depend from an indefinite parent claim.
The term "thin covering skins" in claim 26 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, claims 27-32 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 USC § 103 as being unpatentable over Padden, U.S. Patent 5,224,670 A (hereinafter called Padden), and further in view of Remene et al., U.S. Patent Application Publication 2012/0061515 A1 (hereinafter called Remene, and it is noted that this reference is cited on the IDS filed 04/19/2018).
Regarding claim 1, Padden teaches a composite trailing edge control surface comprising:
a contiguous one-piece composite control surface skin (See e.g., FIG. 2; column 3 lines 31-32 and 57-58);
a stiffening core (See e.g., FIG. 2 element 20-honeycomb core) bonded to the contiguous one-piece composite control surface skin (See e.g., FIG. 2 element 20);
a plurality of hinge fittings (See e.g., FIG. 2 elements 25 & 26-hinge fittings) fastened to the contiguous one-piece composite control surface skin; and
…,
wherein the contiguous one-piece composite control surface skin being enclosed around the plurality of stiffening cores, and wrapped around the plurality of hinge fittings … provides a control surface on opposing sides of the composite trailing edge control surface and substantially (See e.g., FIG. 2; column 3 lines 31-32 and 57-58) … .
And, although, Padden teaches a honeycomb core (See e.g., FIG. 2 element 20) bonded to the contiguous one-piece composite control surface, and in an alternative embodiment, a plurality of substantially parallel ribs fastened to the contiguous one-piece composite control surface skin (See e.g., FIG. 1 elements 7 & 8-ribs), Padden does not disclose a plurality of stiffening cores nor a plurality of substantially parallel ribs.
However, Remene teaches a plurality of stiffening cores (See e.g., FIG. 4 elements 11) and a plurality of substantially parallel ribs (See e.g., FIG. 4 & 5 elements 9).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Padden and Remene before him, before the effective filing date of the claimed invention, to include in the invention of Padden a plurality of stiffening cores and a plurality of substantially parallel ribs, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of guaranteeing good flexural and torsional rigidity and enhancing and ensuring excellent structural mechanical strength, as disclosed in Remene (See e.g., ¶s [0016], [0017], & [0024]).
Regarding claim 2, Padden teaches the contiguous one-piece composite control surface skin (See e.g., FIG. 2; column 3 lines 31-32 and 57-58).
But Padden does not teach that the contiguous one-piece composite control surface skin comprises a solid laminate of a plurality of plies of carbon fiber material (Remene See e.g., ¶ [0072]).
(Remene See e.g., ¶ [0072]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Padden and Remene before him, before the effective filing date of the claimed invention, to include in the invention of Padden the contiguous one-piece composite control surface skin comprises a solid laminate of a plurality of plies of carbon fiber material, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of providing a solid laminate skin made of a plurality of piles of carbon fiber material at a lower cost and that has better durability performance.
Regarding claim 3, Padden, as modified by Remene in the rejection in claim 1 hereinabove, further teaches wherein the contiguous one-piece composite control surface skin comprises a plurality of access apertures that provide access through the contiguous one-piece composite control surface skin to the plurality of hinge fittings (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 protrude teach a plurality of access apertures that provide access through the contiguous one-piece composite control surface skin to the plurality of hinge fittings).
Regarding claim 4, Padden, as modified by Remene in the rejection in claim 1 hereinabove, further teaches wherein at least one hinge fitting of the plurality of hinge fittings (Padden See e.g., FIG. 2 elements 25 & 26-hinge fittings) may be connected to a first end of one of the plurality of ribs (Remene See e.g., FIG. 4 & 5 elements 9).
Regarding claim 5, Padden, as modified by Remene in the rejection in claim 1 hereinabove, further teaches wherein the plurality of stiffening cores (Remene See e.g., FIG. 4 elements 11) comprises honeycomb (Padden See e.g., FIG. 2 element 20-honeycomb core) stiffening cores (Remene See e.g., FIG. 4 elements 11) laminated with a thin covering skin of carbon fiber material (Remene See e.g., ¶ [0083]).
Regarding claim 6, Padden, as modified by Remene in the rejection in claim 1 hereinabove, further teaches wherein the plurality of stiffening cores (Remene See e.g., FIG. 4 elements 11) may be disposed between each of the plurality of ribs (Remene See e.g., FIG. 4) on the contiguous one-piece composite control surface skin (Padden See e.g., FIG. 2; column 3 lines 31-32 and 57-58).
Regarding claim 7, Padden, as modified by Remene in the rejection in claim 1 hereinabove, further teaches wherein the contiguous one-piece composite control surface skin is curved at a first end (Padden See e.g., FIG. 4, which shows the upper surface 23 of the one-piece co-cured spoiler, i.e., the contiguous one-piece composite control surface skin curved over hinge attachment aperture 32) and joined to itself at a second end (Padden See e.g., FIG. 4, which shows the one-piece co-cured spoiler, i.e., the contiguous one-piece composite control surface skin joined at the tip over the flap 12).
Regarding claim 8, Padden, as modified by Remene in the rejection in claim 1 hereinabove, further teaches further comprising an axis of rotation of the composite trailing edge control surface being located at the first end and substantially through each of the plurality of hinge fittings (Padden See e.g., FIG. 2, where the imaginary axis through hinge attachment apertures 31, 32, and 33 teach an axis of rotation as set forth in the instant claim).
Regarding claim 21, Padden teaches a composite trailing edge control surface comprising:
(See e.g., FIG. 2; column 3 lines 31-32 and 57-58);
a stiffening core (See e.g., FIG. 2 element 20-honeycomb core) bonded to the contiguous one-piece composite control surface skin (See e.g., FIG. 2 element 20);
a plurality of thin covering skins on each of the plurality of stiffening cores to create a … sandwich composite structure skin (See e.g., FIG. 2 column 2 lines 62-64);
fastener apertures (See e.g., FIG. 2, where the unlabeled holes on flanges 28 and 29 teach fastener apertures) and hinge fitting access apertures extending through the … sandwich composite structure skin (See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations);
a plurality of hinge fittings (See e.g., FIG. 2 elements 25 & 26-hinge fittings) attached to the … sandwich composite structure skin via the fastener apertures proximate the hinge fitting access apertures; and
…;
wherein a first end of the … sandwich composite structure skin is fastened onto a second end of the laminate sandwich composite structure skin so that the contiguous one- piece composite control surface skin encloses the plurality of stiffening cores and is wrapped around the plurality of hinge fittings …, the contiguous one-piece composite control surface skin providing a control surface on opposing sides of the composite trailing edge control surface and substantially distributes bending, shear and torsion loads of the composite trailing edge control surface to the plurality of hinge fittings (See e.g., FIG. 2; column 3 lines 31-32 and 57-58) … .
(See e.g., FIG. 2 element 20) bonded to the contiguous one-piece composite control surface, and in an alternative embodiment, a plurality of substantially parallel ribs fastened to the contiguous one-piece composite control surface skin (See e.g., FIG. 1 elements 7 & 8-ribs), Padden does not disclose a plurality of stiffening cores, nor that its contiguous one-piece composite control skin is a laminate composite structure skin, nor a plurality of substantially parallel ribs.
However, Remene teaches a plurality of stiffening cores (See e.g., FIG. 4 elements 11) and a laminate sandwich composite structure skin (See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]), and a plurality of substantially parallel ribs (See e.g., FIG. 4 & 5 elements 9).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Padden and Remene before him, before the effective filing date of the claimed invention, to include in the invention of Padden a plurality of stiffening cores, nor that its contiguous one-piece composite control skin is a laminate composite structure skin, nor a plurality of substantially parallel ribs, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of guaranteeing good flexural and torsional rigidity and enhancing and ensuring excellent structural mechanical strength, as disclosed in Remene (See e.g., ¶s [0016], [0017], & [0024]).
Regarding claim 22, Padden, as modified by Remene in the rejection in claim 21 hereinabove, further teaches the composite trailing edge control surface of claim 21, in which at least one of the plurality of hinge fittings (Padden See e.g., FIG. 2 elements 25 & 26-hinge fittings) is fastened to a first end of at least one of the plurality of substantially parallel ribs (Remene See e.g., FIG. 4 & 5 elements 9)
Regarding claim 23, Padden, as modified by Remene in the rejection in claim 21 hereinabove, further teaches the composite trailing edge control surface of claim 21, in which the first end of the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) is glued to the second end of the laminate sandwich composite structure skin (Remene See e.g., ¶s [0112]-[0114]).
Regarding claim 24, Padden, as modified by Remene in the rejection in claim 21 hereinabove, further teaches the composite trailing edge control surface of claim 21, in which the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) comprises a curved portion at a first end of the composite trailing edge control surface (Padden See e.g., FIG. 4, which shows the upper surface 23 of the one-piece co-cured spoiler, i.e., the contiguous one-piece composite control surface skin curved over hinge attachment aperture 32) and a joined portion at a second end of the composite trailing edge control surface (Padden See e.g., FIG. 4, which shows the one-piece co-cured spoiler, i.e., the contiguous one-piece composite control surface skin joined at the tip over the flap 12), the joined portion having two oppositely disposed edges of the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) joined to themselves (Padden See e.g., FIG. 4).
Regarding claim 25, Padden, as modified by Remene in the rejection in claim 21 hereinabove, further teaches further comprising mechanical fasteners (Padden See e.g., column 4 lines 34-38) extending through the fastener apertures and the hinge fitting access apertures (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations).
Regarding claim 26, Padden teaches a composite trailing edge control surface, 
a contiguous one-piece composite control surface skin (See e.g., FIG. 2; column 3 lines 31-32 and 57-58);
a stiffener core positioned on the contiguous one-piece composite control surface skin (See e.g., FIG. 2 element 20-honeycomb core);
a corresponding plurality of thin covering skins positioned on each of the plurality of stiffener cores to create a … sandwich composite structure skin (See e.g., FIG. 2 column 2 lines 62-64);
fastener apertures (See e.g., FIG. 2, where the unlabeled holes on flanges 28 and 29 teach fastener apertures) extending through the … sandwich composite structure skin (See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations);
a plurality of substantially parallel ribs attached to the laminate sandwich composite structure skin via the fastener apertures;
wherein a first end of the … sandwich composite structure skin is wrapped onto and joined to a second end of the … sandwich composite structure skin (See e.g., FIG. 2; column 3 lines 31-32 and 57-58).
And, although, Padden teaches a honeycomb core (See e.g., FIG. 2 element 20) bonded to the contiguous one-piece composite control surface, and in an alternative embodiment, a plurality of substantially parallel ribs fastened to the contiguous one-piece composite control surface skin (See e.g., FIG. 1 elements 7 & 8-ribs), Padden does not disclose a plurality of stiffening cores, nor that its contiguous one-piece composite control skin is a laminate composite structure skin, nor a plurality of substantially parallel ribs.
(See e.g., FIG. 4 elements 11) and a laminate sandwich composite structure skin (See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]), and a plurality of substantially parallel ribs (See e.g., FIG. 4 & 5 elements 9).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Padden and Remene before him, before the effective filing date of the claimed invention, to include in the invention of Padden a plurality of stiffening cores, nor that its contiguous one-piece composite control skin is a laminate composite structure skin, nor a plurality of substantially parallel ribs, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of guaranteeing good flexural and torsional rigidity and enhancing and ensuring excellent structural mechanical strength, as disclosed in Remene (See e.g., ¶s [0016], [0017], & [0024]).
Regarding claim 27, Padden, as modified by Remene in the rejection in claim 26 hereinabove, further teaches further comprising hinge fitting access apertures extending through (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations) the laminate (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) sandwich composite structure skin (Padden See e.g., FIG. 2; column 3 lines 31-32 and 57-58).
Regarding claim 28, Padden, as modified by Remene in the rejection in claim 27 hereinabove, further teaches further comprising a plurality of hinge fittings (Padden See e.g., FIG. 2 elements 25 & 26-hinge fittings) attached to the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) proximate the hinge fitting access apertures (Padden See e.g., FIG. 2, where the unlabeled apertures through which the fastener apertures protrude, teach the instant claim limitations).
Regarding claim 29, Padden, as modified by Remene in the rejection in claim 28 hereinabove, further teaches the composite trailing edge control surface of claim 28, in which at least one of the plurality of hinge fittings (Padden See e.g., FIG. 2 elements 25 & 26-hinge fittings) is joined to a first end of at least one of the plurality of substantially parallel ribs (Remene See e.g., FIG. 4 & 5 elements 9).
Regarding claim 30, Padden, as modified by Remene in the rejection in claim 29 hereinabove, further teaches further comprising mechanical fasteners (Padden See e.g., column 4 lines 34-38) extending through the fastener apertures and the hinge fitting access apertures (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations) and joining the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) to the plurality of substantially parallel ribs (Remene See e.g., FIG. 4 & 5 elements 9) and the plurality of hinge fittings (Padden See e.g., FIG. 2 elements 25 & 26-hinge fittings).
Regarding claim 31, Padden, as modified by Remene in the rejection in claim 26 hereinabove, further teaches the composite trailing edge control surface of claim 26, in which the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) comprises a curved portion at a first end of the composite trailing edge control surface (Padden See e.g., FIG. 4, which shows the upper surface 23 of the one-piece co-cured spoiler, i.e., the contiguous one-piece composite control surface skin curved over hinge attachment aperture 32) and a joined portion at a second end of the composite trailing edge control surface (Padden See e.g., FIG. 4, which shows the one-piece co-cured spoiler, i.e., the contiguous one-piece composite control surface skin joined at the tip over the flap 12), the joined portion having two oppositely disposed edges of the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) joined to themselves (Padden See e.g., FIG. 4).
Regarding claim 32, Padden, as modified by Remene in the rejection in claim 26 hereinabove, further teaches the composite trailing edge control surface of claim 26, in which the first end of the laminate sandwich composite structure skin (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) is glued to the second end of the laminate sandwich composite structure skin (Remene See e.g., ¶s [0112]-[0114]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 3644
25 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644